Affirmed and Memorandum Opinion filed November 8, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00591-CV

                      NANCY PETRUCCIANI, Appellant
                                         V.
                    RUSSELL A. PETRUCCIANI, Appellee

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-51593

                 MEMORANDUM                       OPINION

      In this appeal from a post-divorce enforcement order for turnover and
appointment of a receiver, appellant Nancy Petrucciani argues that the debt created
by her 2008 divorce decree is unenforceable because it became dormant after ten
years and was not timely revived. Because the divorce decree conditioned Nancy’s
payment obligation on subsequent events, the earliest of which occurred in 2014, we
conclude that the payment obligation had not become dormant by the time her former
spouse sought to enforce it in 2021. We therefore affirm the trial court’s order.
                                                I.

       After having two children together, Nancy and Russell Petrucciani divorced
in 2008.1 In the divorce decree, the trial court awarded Russell $30,000, with simple
interest of 6% to accrue beginning twelve months after the judgment. The debt was
secured by a lien on the home where Nancy resided with the couple’s minor children.
The divorce decree stated that “accrued interest and unpaid principle [are] to be paid
upon the first to occur of any of the following events”: (a) Nancy’s sale of the home,
(b) the emancipation of the couple’s youngest child, (c) Nancy’s remarriage,
(d) Nancy’s cohabitation with a romantic partner, (e) Nancy’s death, or (f) the home
ceasing to be the children’s primary residence.

       In 2021, Russell filed an “Application for Turnover After Judgment and
Appointment of Receiver.” At the hearing on the Application, Russell’s counsel
stated that the earliest date that one of the listed events occurred was in May 2014,
when the youngest child reached the age of 18 and graduated from high school. In
response, Nancy argued only that it was too late for Russell to seek execution on the
judgment because it had become dormant and was not timely revived.2 The trial
court rejected Nancy’s argument and signed a turnover order that included the
appointment of a receiver to possess and liquidate Nancy’s non-exempt property as
necessary to satisfy the judgment against her. She appeals the trial court’s order,




       1
        The decree sates that the divorce was judicially pronounced and rendered in court on July
16, 2008, and was noted on the court’s docket sheet on the same date, but was signed on October
21, 2008.
       2
         Neither the Application nor a response to it is in the record, but Nancy asserts that she
pleaded dormancy, which is an affirmative defense. See TEX. R. CIV. P. 94; Taylor v. Speck, 308
S.W.3d 81, 87 (Tex. App.—Dallas 2010, no pet.). Because it makes no difference to the outcome
of the appeal, and because dormancy was the topic discussed at the oral hearing on Russell’s
Application, we assume, without deciding, that Nancy did plead dormancy.

                                                2
which we review for abuse of discretion. See Jay & VMK, Corp. v. Lopez, 572
S.W.3d 698, 703 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

                                          II.

      In a single issue, Nancy argues that the $30,000 judgment included in the 2008
divorce decree became dormant after ten years, after which Russell had just two
years in which to revive the judgment. See TEX. CIV. PRAC. & REM. CODE
§ 34.001(a) (“If a writ of execution is not issued within 10 years after the rendition
of a judgment of a court of record or a justice court, the judgment is dormant and
execution may not be issued on the judgment unless it is revived.”); id. § 31.006 (“A
dormant judgment may be revived by scire facias or by an action of debt brought not
later than the second anniversary of the date that the judgment becomes dormant.”).

      But as Russell correctly pointed out, both in the trial court and on appeal, the
dormancy statute does not begin to run on the date of the judgment if the judgment
predicates payment on future events. See Abrams v. Salinas, 467 S.W.3d 606, 611
(Tex. App.—San Antonio 2015, no pet.). In that event, the ten-year dormancy
deadline “begins to run when the payment becomes due.” Id. (because divorce
decree ordered father to pay child’s college expenses, motion to enforce filed more
than ten years from divorce decree, but less than ten years from the dates child
attended college, was not barred by dormancy statute); see also In re Marriage of
Ward, 806 S.W.2d 276, 277 (Tex. App.—Amarillo 1991, writ denied) (where
divorce judgment ordered husband to pay wife a portion of his monthly retirement
benefits on receipt, dormancy statute applied only as to installments that had been
“due and payable for more than ten years”).

      Here, the judgment stated that, as to Nancy’s $30,000 debt to Russell, the
“accrued interest and unpaid principle [are] to be paid upon the first to occur of” one
of six events. By this language, the trial court made the occurrence of one of the six
                                          3
listed events a condition precedent to Nancy’s obligation to pay, and Russell’s right
to enforce the obligation did not accrue until that time. See Solar Applications Eng’g,
Inc. v. T.A. Operating Corp., 327 S.W.3d 104, 108 (Tex. 2010) (“A condition
precedent is an event that must happen or be performed before a right can accrue to
enforce an obligation.”). Because Nancy’s obligation to pay was not enforceable
until the earliest occurrence of one of the six possible conditions precedent, Russell
could not properly have obtained a writ of execution until then. See Rollins v. Am.
Exp. Travel Related Servs. Co., 219 S.W.3d 1, 3 n.1 (Tex. App.—Houston [1st Dist.]
2006, no pet.) (“A ‘writ of execution’ is sought by a judgment creditor to enforce
judgments.”). It is undisputed that the first such event occurred in May of 2014; thus,
Russell’s right to enforce Nancy’s obligation to pay did not accrue until May 2014,
so that this part of the judgment would not have become dormant until May of 2024.

      Nancy argues that Abrams can be distinguished in that a divorce agreement
was incorporated into the judgment in that case, and the parties to the agreement
were free to determine what conditions precedent must be met to trigger a payment
obligation. Although the divorce decree in this case does not indicate that it
incorporates an agreement between the parties, that is a distinction without a
difference. Conditions precedent to payment were included in the divorce decree in
this case just as they were in Abrams and their effect is the same regardless of
whether the decision to include those conditions originated with the trial court or in
an agreement between the parties. See Ex parte Gorena, 595 S.W.2d 841, 844 (Tex.
1979) (orig. proceeding) (“The fact that a judgment is rendered by consent gives it
neither less nor greater force or effect than it would have had it been rendered after
protracted litigation, except to the extent that the consent excuses error and operates
to end all controversy between the parties.” (quoting Wagner v. Warnasch, 156 Tex.
334, 339, 295 S.W.2d 890, 893 (1956))).


                                          4
      We overrule the sole issue presented.

                                       III.

      Because Russell applied for turnover and appointment of a receiver to enforce
Nancy’s payment obligation in 2021—approximately seven years after Nancy’s
payment obligation matured and Russell’s right to enforce it accrued—the part of
the divorce decree creating and conditioning Nancy’s payment obligation never
became dormant. We accordingly affirm the challenged order.




                                      /s/       Tracy Christopher
                                                Chief Justice

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            5